Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 1 of 13
AO 106(Rev. 04/10) ApplicationforaSeathammt ,M“W~. hca

UNITED STATES DISTRICT COURT

for the
Eastern District of Pennsylvania

In the Matter of the Search of

(Brie_/Iy describe the property to be searched
or identity the person by name and address)

Six (6) Ce||u|ar Te|ephones Currently in the Custody of
FBl Philadelphia, 600 Arch Street, Phi|adelphia, PA.

CaseNo. (q"'(qrz'(`/j

V\~/\./VVV

APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identijj) the person or describe the
’” i’@§)"’c€ilfli§'rc§fé$’i\‘§>§’§es”csd?rcé’r’{{i§’/i`n the custody of FBl Philadelphia, 600 Arch street Philadelphia, PA, as more fully
described in Attachment A.
located in the Eastern District of Pennsylvania , there is now concealed (idemij§) the

person or describe the properly to be seized)!
See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
devidence of a crime;
Cl contraband, fruits of crime, or other items illegally possessed;
E(property designed for use, intended for use, or used in committing a crime;
El a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Sectz`on Q]j"ense Descrz'ption
18 U.S.C. § 1594(c) Conspiracy to Engage in Sex Traft'icking.
18 U.S.C. § 1591(a)(1) Sex Traft'lcking.

The application is based on these facts:

d Continued on the attached sheet.

EJ Delayed notice of days (give exact ending date if more than 0 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on attac d shee:/%~
/

/ ff

Applicant ’s signature
Nicho|as Gril|, Specia| Agent, FB|

Printed name and title

  

Swom to before me and signed in my presence.

Dafe=/l[a!ézm&¢¢ér%/ X ;HM ¢j%£ 545 m ;1;
. Judge ’s signatuer `:

City and state; Phi|ade|phia, PA Hon. David R. Strawbridge, U.S. Magistrate Judge

Printed name and title

 

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 2 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In the Matter of the Search of 6 Cellular
Telephones, located at FBI Philadelphia, 600 f ` g ,`_
Arch street,Philadelphia,PA19106. Case N°' w gm 4

 

 

AFFIDAVIT

l, Nicholas Grill, a Special Agent (SA) with the Federal Bureau of Investigation (FBI),

Philadelphia Division, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I am a Special Agent with the Federal Bureau of Investigation (FBI), and have been
since March 2005. l am thus a “federal law enforcement officer” as defined in Fed. R. Crim. P.
4l(a)(2)(C). I am currently assigned to the Philadelphia Division, Violent Crimes against Children
Squad, which investigates violations of federal law, including child sex trafficking, child
pornography, enticement of minors to perform unlawful sexual acts, and other violations of federal
law. I have executed or helped execute numerous search and seizure warrants, and seized evidence
related to various crimes. As a federal agent, I am authorized to investigate violations of laws of
the United States and am a law enforcement officer with the authority to execute warrants issued
under authority of the United States. I make this affidavit in support of applications for a search
warrant for six cellular telephones currently in the custody of FBI Philadelphia, as further
described in Attachment A (collectively hereafter, the “TARGET TELEPHONES”).

2. Title 18, United States Code, Section 1591(a)(l), prohibits, among other th_ings,
knowingly, in or affecting interstate or foreign commerce, recruiting, enticing, harboring,
transporting, providing, obtaining, or maintaining a person, knowing or in reckless disregard of

the fact that the person had not attained the age of 18 years and would be caused to engage in a

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 3 of 13

commercial sex act, or that means or threats of force, fraud, or coercion would be used to cause a
person to engage in a commercial sex act. Title 18, United States Code, Section 1594(c), prohibits
conspiring to violate Section 1591(a). F or the reasons given below, I respectfully submit that there
is probable cause to believe that violations of Title 18, United States Code, Sections 1591(a) and
1594(c) have occurred, and moreover, that there is probable cause to believe that evidence of those
violations is currently stored on the TARGET TELEPHONES, as described below,

3. This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant, and thus does not set forth all of the information known to me or to other law
enforcement officers regarding this matter.

IDENTIFICATION OF THE DEVICES TO BE EXAMINED

4. The TARGET TELEPHONES are six cellular telephones seized from the
defendants in Crim. No. 18-193 (E.D. Pa.) and located at FBI Philadelphia, 600 Arch Street,
Philadelphia, PA 19106, and are more fully described in Attachment A.

5. The warrant sought would authorize the forensic examination of the TARGET
TELEPHONES described in Attachment A for the purpose of identifying and preserving the
electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

6. On November 15, 2016, a Tinicum Township Police Department officer stopped a

vehicle that had recently left a motel known to be frequented by individuals engaged in

prostitution The driver admitted to the officer that he had just met a prostitute at the motel and

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 4 of 13

that he had arranged the “date” through Backpage.com (“Backpage”).l Law enforcement went to
the room that the customer had visited, and recovered minors N.G. and L.C. An adult male,
.Kristian Jones, was discovered in the room’s bathroom. N.G. reported that Jones was present to
provide security and to collect the proceeds from the commercial sex dates that she and L.C.
provided. Another adult male, Anthony Jones, had rented the room. A third adult male,
subsequently identified as Dkyle Bridges, was reported by N.G. to have, among other things,
transported the two minors to the motel to engage in commercial sex and to have taken photographs
of N.G. to use as ads for commercial sex on Backpage. Based on my training and experience, I
know that sex traffickers frequently use cellular telephones and other digital storage devices to
l take photographs of sex trafficking victims and to upload those photographs and other information
to sites such as Backpage in order to solicit customers. Physical evidence from the room included
condoms and cell phones belonging to N.G. and Kristian Jones, which were subsequently
forensically examined (N.G.’s pursuant to her written consent, and Jones’ pursuant to a search
warrant)s. The phones contained evidence of a conspiracy to traffic, and the actual trafficking of,
the minors, including (a) messages among N.G., Kristian Jones, and Bridges regarding
prostitution, on both phones; (b) web history showing visits to Backpage.com, on Jones’s phone;
(c) photographs used in Backpage ads, on Jones’s phone; and (d) multiple calls among N.G.,
Kristian Jones, Anthony Jones, and Bridges during the time N.G. and L.C. were being prostituted

by the men, on Jones’s phone.

 

l Backpage (“www.backpage.com”) was a publicly available advertisement website where people posted ads
for commercial sex and other activities. Based on my training and experience, I know that sex traffickers utilized
Backpage to solicit customers for their sex trafficking enterprises

3

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 5 of 13

7. On July 12, 2017, officers of the Philadelphia Police Department and members of
the FBI Philadelphia Child Exploitation Task Force conducted an operation designed to locate and
recover victims of sex trafficking FBI had received information from a confidential source several
weeks earlier that Bridges was trafficking a young woman (B.T.) whose phone number was (XXX)
XXX-l959. Law enforcement searched for that phone number on Backpage and found an
advertisement offering prostitution services and directing customers to call that number. A law
enforcement officer acting in an undercover capacity thereafter sent a text message to that
telephone number, and arranged for a date to occur at a motel in Philadelphia, PA. When the
officer arrived at the motel on July 12, 2017, he received a telephone call telling him to come by
the pool area so he could be let in the room. The officer did so and, once inside the room,
encountered B.T. He gave her the $200 in agreement for sex, then asked to use the bathroom,
where he called for his backup team. Subsequent forensic examination of two cell phones
recovered from B.T. pursuant to a search warrant revealed additional evidence of a conspiracy to
traffic, and the actual trafficking of, B.T. and others by Bridges, Kristian Jones, and Anthony Jones,
including messages, photographs, video, and web history.

8. At approximately the same time, law enforcement surveillance was initiated in the
vicinity of the motel. Parked in a parking spot most convenient to access the room was a black
Ford Taurus, registered to Camille Bridges in Claymont, Delaware, at the same address known to
Bridges’s address. Bridges was observed inside the vehicle, in the driver’s seat, with the car
running and was observed putting the car into reverse. Law enforcement conducted an
investigative stop of the vehicle. ln the passenger seat of the vehicle was another person known
to be engaging in prostitution, Jordan Lopez-Ervin. Bridges did not have a valid driver’s license

on his person and his Delaware driver’s license was identified as suspended. The vehicle was

4

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 6 of 13

subsequently impounded and removed to an impound lot owned by the Philadelphia Parking
Authority. Observed in plain view were multiple hotel room keys, boxes of Magnum condoms,
and at least three cellular phones.

9. B.T. was interviewed and stated that she indeed knew Bridges, that he was her
pimp, and that he drove her to the motel from Delaware in the vehicle, B.T. further stated that she
always sent text messages to Bridges’s cellular phone before a commercial sex encounter started,
indicating how much money was received and when the encounter was over.

10. A federal search warrant was subsequently obtained on July 13, 2017, issued by the
Hon. David R. Strawbridge, United States Magistrate Judge, for the cellular phones found in
Bridges’s vehicle, A forensic examination of the phones revealed additional evidence of
conspiracy to traffic, and the actual trafficking of, minors as well as adults, including (a) a video
of L.C., Kristian Jones, and another young female in a motel room on November 13, 2016; and (b)
a message from Lopez-Erwin to Bridges regarding a commercial sex encounter in June 2017.

11. Further investigation by law enforcement confirmed that Bridges, Kristian Jones,
and Anthony J ones were involved in a conspiracy to sex traffic, and the actual sex trafficking of,
numerous minors and adult women, including through means and threats of force, fraud, and
coercion, between 2012 and September of 2017.

12. On May 10, 2018, a federal grand jury in this district indicted Bridges and Kristian
Jones each on one count of conspiracy to commit sex trafficking of minors and by force, as well
as three substantive counts of sex trafficking a minor, including by force (one count for each of
victims B.T., L.C., and N.G.); Bridges was also charged with two substantive counts of sex

trafficking an adult by force (one count for each of two other adult victims, Z.W. and J.S.). The

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 7 of 13

charged time period included 2012 through September of 201 7. Arrest warrants issued for Bridges
and Kristian Jones,

13. Bridges was arrested pursuant to the warrant on May 10, 2018, at a diner where he
was with B.T., with whom he had continued to associate. On his person was a black Apple iPhone
(TARGET TELEPHONE l), which was seized incident to arrest. In his black Ford Taurus outside
the diner (the same Ford Taurus searched pursuant to a federal search warrant issued in July 2017,
yielding substantial digital evidence of sex trafficking on cell phones located inside) were a
red/white Apple iPhone, model Al778, found in the driver’s side door panel (TARGET
TELEPHONE 2), and a black ZTE, model Z833, IMEI # 862147038654543, with micro SD card,
found in a purse believed to belong to B.T., located on the floor of the passenger side of the vehicle
(TARGET TELEPHONE 3). Law enforcement seized these phones located inside Bridges’s
vehicle,

14. Kristian J ones was arrested pursuant to the warrant on May 10, 2018, after a state
court proceeding On his person were a black Coolpad, model 3622A, IMEI # 863519035403174,
with SIM card (TARGET TELEPHONE 4), and a white/gold Apple iPhone, model A1662, IMEI
# 355434079096394 (TARGET TELEPHONE 5), which law enforcement seized incident to
arrest.

15, Subsequent to Bridges’ and Kristian Jones’s arrest, Bridges, Kristian Jones, and
Anthony Jones continued to discuss the sex trafficking operation and charges, including in
recorded jail calls from Bridges to B.T. and from Kristian Jones to Anthony Jones. N.G. reported
to law enforcement that Anthony J ones also contacted N.G. on at least one occasion, confronting
her on the street demanding to know what she had told authorities about Bridges and Kristian

Jones, while another victim reported to law enforcement that Anthony Jones was attempting to

6

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 8 of 13

recruit at least one other female to prostitute for him. Law enforcement continued to review the
voluminous evidence collected to date (including the jail calls from the summer of 2018 and the
results of the forensic examinations of the phones seized prior to the defendants’ arrests), to
uncover additional evidence showing the extent and details of the sex trafficking operation, and to
prepare for the scheduled trial against Bridges and Kristian Jones.

16. On November 1, 2018, a grand jury in this district returned a superseding
indictment against Bridges, Kristian Jones, and Anthony Jones, charging each With one count of
conspiracy to commit sex trafficking of minors and by force, fraud, or coercion, as well as three
substantive counts of sex trafficking a minor, including by force, fraud, or coercion (one count for
each of victims B.T., L.C., and N.G.); Bridges was again also charged with two substantive counts
of sex trafficking an adult by force (one count for each of two other adult victims, Z.W. and J.S.);
Anthony Jones was also charged with one substantive count of sex trafficking an adult by force
(J.S.). The charged time period again included 2012 through September of 2017. An arrest warrant
issued for Anthony Jones,

17. Anthony Jones’ was arrested pursuant to the warrant on November 4, 2018, On
his person was a black LG cellular phone (TARGET TELEPHONE 6), which law enforcement
seized incident to arrest.

18. Each of the TARGET TELEPHONES has remained in law enforcement custody
since its seizure, and its contents have not been altered.2 Moreover, the contents of the TARGET

TELEPHONES have not been searched since their seizure,

 

2 The defendants have not requested the return of any of the phones since their seizure by law enforcement
officers.

7

 

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 9 of 13

19. Based on my training and experience, I believe that each of the TARGET
TELEPHONES is likely to contain evidence relating to the sex trafficking charges pending against
Bridges, Kristian Jones, and Anthony Jones,

TECHNICAL BACKGROUND

20. From my training and experience, I know that a cellular telephone such as the
TARGET TELEPHONES typically contains a “call log,” which records the telephone number,
date, and time of calls made to and from the phone. In addition to the call log, a cellular telephone
such as the TARGET TELEPHONES typically has the ability to store names and phone numbers
in electronic “address books”; to send, receive, and store text messages and/or e-mail; to take,
send, receive, and store photographs and/or video; to store and play back audio files; to store dates,
appointments, and other information on personal calendars; and to access websites and download
information from the Internet; as well as to save on the device information about the location of
the device at various times. Moreover, I am aware that the above-described information, once
stored digitally on a device such as the TARGET TELEPHONES, typically remains on the device
indefinitely and is not removed unless actively deleted'by a user; even if marked for deletion by a
user, the information may, in fact, remain on the device and be recoverable through a forensic
examination3

MS_IQ_N
21. Based upon the information provided above, I respectfully submit that there is

probable cause to believe that there is currently contained, within the six TARGET

 

3 Law enforcement in this case, for example, was able to forensically recover messages that Kristian Jones
had “deleted” from his phone seized on November 15, 2016, and which discussed the prostitution enterprise.

8

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 10 of 13

TELEPHONES, evidence of violations of 18 U.S.C. § 1591(a)(1) and § 1594(c). I therefore
respectfully request that the Court issue the attached search warrant, authorizing the search of the
six TARGET TELEPHONES, as more fully described in Attachment A, for the evidence

particularly described in Attachment B.

,"

 

 

Nicholas Grill
Special Agent
F ederal Bureau of Investigation

Subscribed and sworn to before me
this !é'_?-day of November, 2018,

_ ` mg /2~§1%7$ %§mj/
audi D“AVID R. sTMwBRIDGE
UNITED sTATES MAGISTRATE JUDGE

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 11 of 13

ATTACHMENT A - Property to be Searched

The property to be searched (“TARGET TELEPHONES”) are six cellular telephones

seized from the defendants in Crim. No. 18-193 (E.D. Pa.) at the time of their respective arrests by

the FBI on the charges pending against them in Crim. No. 18-193:

1.

Black Apple iPhone seized from Dkyle Bridges (“Bridges”) upon his arrest on May 10,
2018 (TARGET TELEPHONE 1);

Red/white Apple iPhone seized from Bridges’ vehicle upon his arrest on May 10, 2018
(TARGET TELEPHONE 2);

Black ZTE model Z833, IMEI # 862147038654543, with micro SD card, seized from
Bridges’ vehicle upon his arrest on May 10, 2018 (TARGET TELEPHONE 3);

Black Coolpad model 3622A, IMEI # 863519035403174, with SIM card, seized from
Kristian Jones upon his arrest on May 10, 2018 (TARGET TELEPHONE 4);
White/gold Apple iPhone model A1662, IMEI # 355434079096394, seized from
Kristian Jones upon his arrest on May 10, 2018 (TARGET TELEPHONE 5);

Black LG seized from Anthony J ones upon his arrest on November 4, 2018 (TARGET

TELEPHONE 6),

The TARGET TELEPHONES are currently located at the FBI Philadelphia Field Office, 600 Arch

Street, Philadelphia, PA 19106.

This warrant authorizes the forensic examination of the TARGET TELEPHONES for the

purpose of identifying and obtaining the electronically stored information described in Attachment

B.

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 12 of 13

ATTACHMENT B - Items to be Seized

Evidence of sex trafficking and/or conspiracy to commit sex trafficking in violation of 18
U.S.C. § 1591(a) and § 1594(c), including the following:

l. Call logs demonstrating incoming or outgoing telephone calls between the
TARGET TELEPHONES and other telephone numbers, including the date and time of such
telephone calls;

2. Text messages or other electronic messages regarding prostitution, including the
recruitment of persons to engage in prostitution, the solicitation of prostitution customers, the
reservation of hotel or motel rooms for prostitution, and the management of any prostitution
enterprise;

3. Photographs or videos tending to demonstrate the operation of a prostitution
enterprise, including but not limited to photographs or videos for use in Internet advertisements
offering prostitution and photographs or videos of hotel or motel rooms;

4. Internet browsing history, including for advertisement of prostitution and
reservation of hotel or motel rooms;

5. Any photographs or videos of, or communications with, the victims identified in
Crim. No. 18-193 (E.D. Pa.), including Z.W., J.S., B.T., N.G., and L.C.;

6. Contact lists and electronic address books tending to establish the identity of
persons in contact with the TARGET TELEPH()NES;

7. ~ Evidence of the historical location of the TARGET TELEPHONES, to the extent

contained within the TARGET TELEPHONES themselves;

Case 2:18-mj-01861 Document 1 Filed 11/16/18 Page 13 of 13

8. Evidence of ownership and/or the identity of the user(s) of the TARGET
TELEPHONES, including the content of messages, Internet search history, installed applications,

user accounts, and saved passwords.

